                                                           Case 2:13-cv-00649-JCM-GWF Document 154 Filed 10/17/18 Page 1 of 4



                                                       1   Andrew M. Jacobs, Esq.
                                                           Nevada Bar No. 12787
                                                       2   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       3   Wayne Klomp, Esq.
                                                           Nevada Bar No. 10109
                                                       4   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       5   Las Vegas, NV 89169
                                                           Tel. (702) 784-5200
                                                       6   Fax. (702) 784-5252
                                                           ajacobs@swlaw.com
                                                       7   kdove@swlaw.com
                                                           wklomp@swlaw.com
                                                       8
                                                           Attorneys for Wells Fargo Bank, N.A.
                                                       9

                                                      10
                                                                                       UNITED STATES DISTRICT COURT
                                                      11
                                                                                              DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           BOURNE VALLEY COURT TRUST,                        CASE NO.: 2:13-CV-00649-JCM-GWF
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                 Plaintiff,
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                             STIPULATION AND ORDER TO
                               L.L.P.




                                                      15   vs.                                               COORDINATE BRIEFING
                                                                                                             SCHEDULES ON MOTIONS FOR
                                                      16   WELLS FARGO BANK, N.A.; MTC                       SUMMARY JUDGMENT
                                                           FINANCIAL, INC., dba TRUSTEE
                                                      17   CORPS; RENEE JOHNSON; and                         (First Request)
                                                           NEVADA LEGAL NEWS, LLC
                                                      18
                                                                                 Defendant.
                                                      19
                                                      20

                                                      21          Wells Fargo Bank, N.A. (“Wells Fargo”) and Bourne Valley Court Trust (“Bourne
                                                      22   Valley”, and with Wells Fargo, the “Parties”) through their counsel of record hereby respectfully
                                                      23   request the Court enter an order, pursuant to Local Rules IA 6-1 and 7-1, coordinating the
                                                      24   briefing schedules on Wells Fargo’s Motion for Summary Judgment filed on (ECF No. 136) and
                                                      25   Bourne Valley’s Motion for Summary Judgment filed on (ECF No. 153). The Parties request that
                                                      26   any response to the Motions for Summary Judgment be extended to November 19, 2018.
                                                      27   Currently, Wells Fargo’s response is due October 19, 2018. Bourne Valley’s response is due
                                                      28
                                                           Case 2:13-cv-00649-JCM-GWF Document 154 Filed 10/17/18 Page 2 of 4



                                                       1   November 22, 2018. Additionally, because the Parties would then be required to draft a reply
                                                       2   over the Thanksgiving holiday, the Parties agree that deadline for any reply should be extended
                                                       3   from December 3, 2018 to December 10, 2018.
                                                       4          Wells Fargo filed its Motion for Summary Judgment on March 28, 2018 (ECF NO. 136).
                                                       5   The Parties then stipulated to extend the time for Bourne Valley to respond to Wells Fargo’s
                                                       6   motion until May 2, 2018—this was granted on April 19, 2018. Order (ECF No. 138).
                                                       7   Thereafter, Bourne Valley moved to extend its time to respond to Wells Fargo’s Motion for
                                                       8   Summary Judgment until after the Court considered Bourne Valley’s the Court granted Bourne
                                                       9   Valley’s request to extend its time to respond to Wells Fargo’s Motion for Summary Judgment
                                                      10   until after the Court ruled on a motion by non-party Federal Home Loan Mortgage Corporation’s
                                                      11   (“Freddie Mac”) motion to reconsider the order denying Freddie Mac’s motion for protective
                                                      12   order. Motion to Extend Deadline (ECF No. 139).
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13          On May 3, 2018, the Court granted Bourne Valley’s request, extending its time to respond
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   to Wells Fargo’s Motion for Summary Judgment “to sixty days after the court issues an order on
                               L.L.P.




                                                      15   Freddie Mac’s motion to reconsider the Magistrate Judge’s denial of Freddie Mac’s motion for
                                                      16   protective order (ECF No. 133).” See Order at 2 (ECF No. 141). On July 17, 2018, the
                                                      17   Magistrate Judge entered an order granting Wells Fargo’s motion to stay discovery. Order (ECF
                                                      18   No. 148). On September 20, 2018, the Court issued an order denying Freddie Mac’s motion for
                                                      19   reconsideration, thereby triggering Bourne Valley’s deadline to respond to Wells Fargo’s Motion
                                                      20   for Summary Judgment. Order (ECF No. 152). Bourne Valley’s response to Wells Fargo’s
                                                      21   Motion for Summary Judgment is now due November 19, 2018.
                                                      22          On September 28, 2018, Bourne Valley filed its own Motion for Summary Judgment
                                                      23   (ECF No. 153), and Wells Fargo’s response is currently due October 19, 2018.
                                                      24          In an effort to coordinate the briefing schedules on the multiple motions for summary
                                                      25   judgment, the Parties agree and stipulate that any response to the now-pending summary
                                                      26   judgment motions (ECF Nos. 138, 153) shall be due by November 19, 2018, and any reply will
                                                      27   be due December 10, 2018.
                                                      28   ///

                                                                                                        -2-
                                                           Case 2:13-cv-00649-JCM-GWF Document 154 Filed 10/17/18 Page 3 of 4



                                                       1            This Stipulation and extension is made by the Parties in good faith. The Stipulation is
                                                       2   made for the benefit and convenience of the Parties and not for any deleterious purpose. The
                                                       3   extension is not intended to delay the proceedings nor cause any prejudice to either party.
                                                       4

                                                       5   DATED this 17th day of October, 2018.              DATED this 17th day of October, 2018.
                                                       6
                                                           KIM GILBERT EBRON                                  SNELL & WILMER L.L.P.
                                                       7
                                                           By:      /s/ Diana S. Ebron                        By:     /s/ Wayne Klomp
                                                       8         Diana S. Ebron, Esq.                               Andrew M. Jacobs, Esq.
                                                                 Nevada Bar No. 10580                               Nevada Bar No. 12787
                                                       9
                                                                 Jacqueline A. Gilbert, Esq.                        Kelly H. Dove, Esq.
                                                      10         Nevada Bar No. 10593                               Nevada Bar No. 10569
                                                                 Karen L. Hanks, Esq.                               Wayne Klomp, Esq.
                                                      11         Nevada Bar No. 9578                                Nevada Bar No. 10109
                                                                 7625 Dean Martin Drive, Suite 110                  3883 Howard Hughes Parkway, Suite 1100
                                                      12         Las Vegas, NV 89139                                Las Vegas, NV 89169
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           Attorneys for Bourne Valley Court Trust            Attorneys for Wells Fargo Bank, N.A.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17
                                                                    IT IS SO ORDERED.
                                                      18

                                                      19                                                _________________________________
                                                                                                        UNITED STATES DISTRICT JUDGE
                                                      20
                                                                                                               October 18, 2018
                                                                                                        DATED:__________________________
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -3-
                                                           Case 2:13-cv-00649-JCM-GWF Document 154 Filed 10/17/18 Page 4 of 4



                                                       1                                     CERTIFICATE OF SERVICE
                                                       2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen

                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                       4   true and correct copy of the foregoing document by the method indicated below:

                                                       5   XXXX             Electronic Service (CM/ECF)          _______        Federal Express

                                                       6   _______          U.S. Mail                            _______        U.S. Certified Mail

                                                       7   _______          Facsimile Transmission               _______        Hand Delivery

                                                       8   _______          Email Transmission                   _______        Overnight Mail

                                                       9   and addressed to the following:

                                                      10   Diana Cline Ebron, Esq.
                                                           Jacqueline A. Gilbert, Esq.
                                                      11   Karen L. Hanks, Esq.
                                                           KIM GILBERT EBRON
                                                      12
                                                           7625 Dean Martin Dr., Ste. 110
             3883 Howard Hughes Parkway, Suite 1100




                                                           Las Vegas, NV 89139-5974
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           Telephone: (702) 485-3300
                         LAW OFFICES

                          702.784.5200




                                                      14   Fax: (702) 485-3301
                               L.L.P.




                                                      15   Attorneys for Bourne Valley Court Trust
                                                      16
                                                           DATED this 17th day of October, 2018.
                                                      17

                                                      18                                                          /s/ Lara J. Taylor
                                                                                                                 An Employee of Snell & Wilmer L.L.P.
                                                      19

                                                      20

                                                      21   4824-2529-8808

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -4-
